UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6865


EDWARD J. GARABEDIAN,

                  Plaintiff – Appellant,

             v.

PAUL LANTEIGNE, Sheriff; BETH HOLCUM, Medical Director;
JAMAL UDEEN, Doctor; CITY OF VIRGINIA BEACH; CORRECTIONAL
MEDICAL SERVICES; COMMONWEALTH OF VIRGINIA; VIRGINIA BEACH
CORRECTIONAL CENTER; DEPUTY, in operating room during
surgery 12/21/06; MEDICAL ASSISTANTS, Chesapeake General
Hospital;   DEPUTY  ASSIGNED   TO  CLASSIFICATIONS,    Housing
Complaints, V.B.C.C.; ANESTHESIOLOGIST, selected by Felix
Kervin, M.D.; LIEUTENANT HIGHTOWER, Head of Classifications,
V.B.C.C.; DEPUTY, classification officer; DEPUTY, Floor Dep.
Claim   #7;   FELIX  KERVIN,  Kervin  Orthopedic    Group   PC
Doctor/Surgeon,

                  Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:08-cv-01221-AJT-TRJ)


Submitted:    September 10, 2009        Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Edward J. Garabedian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edward       J.    Garabedian         appeals       the    district        court’s

order dismissing several defendants and a portion of his claims

for failure to state a claim after a 28 U.S.C. § 1915A (2006)

review, and denying his request for a preliminary injunction.

With    respect      to   the       district       court’s    denial        of    preliminary

injunctive      relief,        we   have   reviewed        the     record        and    find    no

reversible error.              Accordingly, we affirm that portion of the

district court’s order.                Garabedian v. Lanteigne, No. 1:08-cv-

01221 (E.D. Va. filed April 15, 2009; entered April 16, 2009).

The remainder of the district court’s order is neither a final

order     nor   an    appealable        interlocutory            or    collateral        order.

Because this court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen      v.   Beneficial       Indus.      Loan      Corp.,      337       U.S.    541

(1949),    we   dismiss         this   portion       of    the     appeal        for    lack    of

jurisdiction.         We deny Garabedian’s motion for appointment of

counsel and dispense with oral argument because the facts and

legal    contentions       are       adequately       presented        in    the       materials

before    the   court      and      argument       would     not      aid   the    decisional

process.

                                                                        AFFIRMED IN PART;
                                                                        DISMISSED IN PART



                                               2